Citation Nr: 0324319	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  02-12 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1964 to January 1967.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal of a March 2002 
rating decision of the Department of Veterans Affairs (VA) 
Nashville, Tennessee, Regional Office (RO).  The veteran 
requested a hearing before a Decision Review Officer.  He 
cancelled the hearing scheduled in January 2003.  


FINDING OF FACT

Hypertension was not manifested in service or in the first 
post-service year, and is not shown to be related to service.


CONCLUSION OF LAW

Service connection for hypertension is not warranted. 38 
U.S.C.A. 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant recent change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107.  Regulations implementing the 
VCAA have now been published at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case.  See 
VAOPGCPREC 11-2000.  

VA has fully complied with the mandates of the VCAA.  The 
claim was considered on the merits.  The appellant was 
provided a copy of the decision denying his claim.  By a June 
2001 letter regarding the VCAA and a June 2002 Statement of 
the Case, he was advised of the controlling law and 
regulations.  These communications informed him what evidence 
was of record and what evidence was needed to establish 
entitlement to the benefit sought.  Furthermore, the letter 
advised him of the changes in duty to assist resulting from 
the VCAA, and specifically advised him of his and VA's 
responsibilities in development of evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The record includes service medical records, private medical 
records, and a report of a VA examination.  There is no 
indication that any available pertinent records remain 
outstanding.  All notice and duty to assist requirements are 
met.  

Factual Background

A preinduction physical report dated in December 1963 (and 
annotated by a reviewing physician on the date of the 
veteran's entry into active duty) shows a blood pressure 
reading of 132/90.  He denied any problem with high blood 
pressure in his reports of medical history upon entrance and 
exit from service.  Service medical records are negative for 
complaint, findings, treatment, or diagnosis of hypertension.  
His January 1967 separation examination shows a blood 
pressure reading of 130/78.  

Records of treatment by the veteran's private physician, Dr. 
J.B., beginning in March 1970, showed notations of lowered 
weight and salt intake.  In October 1973, the veteran's blood 
pressure was 155/100.  

More recent records show ongoing treatment for hypertension, 
and a myocardial infarction in October 2000, with coronary 
artery surgery in December 2000.  

On February 2002 VA medical examination, the veteran's 
history of angioplasty in 1992 and cardiac coronary artery 
bypass surgery in 2000 was noted.  The examiner did not opine 
regarding the etiology of the veteran's coronary artery 
disease.  

In his substantive appeal (Form 9), the veteran states that 
at his examination upon discharge from active duty he had to 
lie down in order to reduce his blood pressure, and that he 
was treated for high blood pressure soon after discharge.  As 
evidence he presented the medical records of Dr. J.B., 
discussed above, which begin in 1970.  
Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
occurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between an injury or 
disease in service and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection can also be granted for certain chronic 
diseases, including hypertension, on a presumptive basis if 
they are manifested to a degree of 10 percent or more within 
one year following the veteran's separation from active 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

The record does not show that the veteran had any complaints 
or findings of or treatment for hypertension during service.  
A preinduction examination report shows a blood pressure of 
132/90; there were no elevated readings noted in service; and 
at separation blood pressure was 130/78.  Although the 
veteran claims he had to recline to obtain a normal blood 
pressure reading at separation, there is no clinical 
(medical) evidence that would tend to corroborate this 
assertion.  It is noteworthy that in medical history provided 
by the veteran in conjunction with the service separation 
examination he made no mention of elevated blood pressure.  
Consequently, there is no evidentiary support for the 
proposition that hypertension began, or became worse, in 
service.  The veteran's own statements to the effect that he 
had high blood pressure in service are not competent 
evidence, as he is a layperson.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  There is no medical evidence linking 
hypertension to service.  

Inasmuch as hypertension is a chronic disease listed in 
38 C.F.R. § 3.309(a), it may be service-connected on a 
presumptive basis if manifested to a compensable degree in 
the first postservice year.  Here, however, there is no 
notation of elevated blood pressure prior to 1973 (some three 
years after service), and early postservice treatment records 
(e.g., references to weight and salt intake control in 1970) 
make no mention of earlier treatment.  Consequently, 
presumptive service connection is not warranted.  

The preponderance of the evidence is against the veteran's 
claim.  Accordingly, it must be denied. 


ORDER

Service connection for hypertension is denied.  



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



